DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lance Weber (US-2013/0332344-A1).
	As per claim 1, Weber teaches “a method for accessing and amalgamating entity data from a plurality of inconsistent data sources, the method comprising”: 
for a plurality of databases, said plurality of databases comprising: 
a first database, said first database comprising: 
“a first plurality of entity datasets, each entity dataset, included in the first plurality of entity datasets, relates to an entity; and a first database identifier for each entity dataset included in the first plurality of entity datasets,” ([0022]); and 
“a second database, said second database comprising: a second plurality of entity datasets, each entity dataset included in the second plurality of entity datasets relating to an entity,” ([0022]); and 
“a second database identifier for each entity dataset included in the second plurality of entity datasets; and wherein at least one entity dataset included in the first database relates to the same entity of at least one entity dataset included in a second database,” ([0022]); and 
“for a first entity and a second entity, if a score is higher than a threshold then: assigning the first entity and the second entity a same universal identifier,” ([0022]); 
“associating each first database identifier relating to the first entity and the second entity with the same universal identifier assigned to the first entity and the second entity,” ([0022]); and 
“associating each second database identifier relating to the first entity and the second entity with the same universal identifier assigned to the first entity and the second entity,” ([0022]).
	As per claim 2, Weber further shows “wherein users can request identifier data via an API integrated into intranets, portals, systems and/or applications,’ (figs. 1-3).
	As per claim 3, Weber further shows “comprising enabling users to request identifier data, wherein the request is a type-ahead request, said type-ahead request comprising”: 
“a session key parameter that accepts a session key for authentication,” ([0018]-[0019], [0023], [0026]);
“a token value parameter that accepts an alphanumeric string,” ([0018]-[0019], [0023], [0026]); and
“a universe parameter that accepts a designated universe type,” ([0018]-[0019], [0023], [0026]).
	As per claim 4, Weber further shows “wherein the designated universe type is selected from the group consisting of: all available databases, ([0073]); 
“all databases to which a searching entity subscribes,” ([0073]); 
“all public databases,” ([0073]); 
“a proprietary database specific to the searching entity; or any combination of databases,” ([0073]).
	As per claim 5, Weber further shows “searching the proprietary database for data relating a secondary entity,” ([0021]-[0022]); and
“returning one or more identifiers associated with the secondary entity when an entity dataset relating to the secondary entity is located within the proprietary database,” ([0021]-[0022]).
	As per claim 6, Weber further shows “searching the proprietary database for data relating a secondary entity,’ ([0021]-[0022]);
“failing to locate data relating to the secondary entity,” ([0021]-[0022]);
“searching all the databases to which a searching entity subscribes,” ([0021]-[0022]); and
“returning one or more identifiers associated with the secondary entity when the secondary entity is located within the one or more databases to which the searching entity subscribes,” ([0021]-[0022]).
	As per claim 7, Weber further shows “enabling users to request identifier data, wherein the request is a parameterized search request, said parameterized search request comprising”:
“a session key parameter that accepts a session key for authentication,” ([0018]-[0019], [0023], [0026]);
“a token value parameter that accepts an alphanumeric string,” ([0018]-[0019], [0023], [0026]); and
“a universe parameter that accepts a designated universe type,” ([0018]-[0019], [0023], [0026]).
	As per claim 8, Weber further shows “wherein the designated universe type is selected from the group consisting of: all available databases,” ([0073]); 
“all databases to which a searching entity subscribes, ([0073]); 
“all public databases; a proprietary database specific to the searching entity, ([0073]); or any combination of databases,” ([0073]).
	As per claim 9, Weber further shows “searching the proprietary database for data relating a secondary entity,” ([0021]-[0022]);
“returning one or more identifiers associated with the secondary entity when the secondary entity is located within the proprietary database,” ([0021]-[0022]);
“searching all the databases to which a searching entity subscribes,” ([0021]-[0022]); and
“returning one or more identifiers associated with the secondary entity when the secondary entity is located within the one or more databases to which the searching entity subscribes,” ([0021]-[0022]).
	As per claim 10, Weber further shows “enabling users to request identifier data, wherein the request is an entity data request, said entity data request comprising a returned identifier parameter that accepts a system-defined identifier,” ([0021]-[0022]).
	As per claim 11, Weber further shows “wherein the entity data request returns data relating to the secondary entity, said data being retrieved from substantially all databases available to the entity,” ([0021]-[0022]).
	As per claim 12, Weber further shows “wherein the databases available to the entity include: all databases to which the searching entity subscribes,’ ([0073]); 
“all public databases,” ([0073]); 
“a proprietary database specific to the searching entity,” ([0073]); or any combination of databases,” ([0073]).
	As per claim 13, Weber teaches “a method for accessing and amalgamating entity data from a plurality of inconsistent data sources, the method comprising”:
using a plurality of databases, said plurality of databases comprising:
a first database, said first database comprising: 
a first plurality of entity datasets, each entity dataset, included in the first plurality of entity datasets, relates to an entity; and a first database identifier for each entity dataset included in the first plurality of entity datasets; a second database, said second database comprising: 
“a second plurality of entity datasets, each entity dataset included in the second plurality of entity datasets relating to an entity,” ([0022]); and 
“a second database identifier for each entity dataset included in the second plurality of entity datasets; and wherein at least one entity dataset included in the first database relates to the same entity of at least one entity dataset included in a second database,” ([0022]); and 
“for a first entity and a second entity, if a score is higher than a threshold then: assigning the first entity and the second entity a same universal identifier; associating each first database identifier relating to the first entity and the second entity with the same universal identifier assigned to the first entity and the second entity; and associating each second database identifier relating to the first entity and the second entity with the same universal identifier 
	As per claim 14, Weber further shows “an API integrated into intranets, portals, systems and/or applications,” (figs. 1-3).
	As per claim 15, Weber further shows “enabling users to request identifier data, wherein the request is a type-ahead request, said type-ahead request comprising: a session key parameter that accepts a session key for authentication,” ([0018]-[0019], [0023], [0026]); 
“a token value parameter that accepts an alphanumeric string,” ([0018]-[0019], [0023], [0026]); and
“a universe parameter that accepts a designated universe type,” ([0018]-[0019], [0023], [0026]).
	As per claim 16, Weber further shows “wherein the designated universe type is selected from the group consisting of: all available databases,” ([0073]); 
“all databases to which a searching entity subscribes,” ([0073]); 
“all public databases,” ([0073]); 
“a proprietary database specific to the searching entity,” ([0073]); or any combination of databases,” ([0073]).
	As per claim 17, Weber further shows “searching the proprietary database for data relating a secondary entity,” ([0021]-[0022]); and
“returning one or more identifiers associated with the secondary entity when an entity dataset relating to the secondary entity is located within the proprietary database,” ([0021]-[0022]).
	As per claim 18, Weber further shows “searching the proprietary database for data relating a secondary entity,” ([0021]-[0022]);
“failing to locate data relating to the secondary entity,” ([0021]-[0022]);
“searching all the databases to which a searching entity subscribes,” ([0021]-[0022]); and
“returning one or more identifiers associated with the secondary entity when the secondary entity is located within the one or more databases to which the searching entity subscribes,” ([0021]-[0022]).
	As per claim 19, Weber further shows “enabling users to request identifier data, wherein the request is a parameterized search request, said parameterized search request comprising”:
“a session key parameter that accepts a session key for authentication,” ([0018]-[0019], [0023], [0026]);
“a token value parameter that accepts an alphanumeric string,” ([0018]-[0019], [0023], [0026]); and
“a universe parameter that accepts a designated universe type,” ([0018]-[0019], [0023], [0026]).
	As per claim 20, Weber further shows “wherein the designated universe type is selected from the group consisting of:
“all available databases,” ([0073]); 
“all databases to which a searching entity subscribes,” ([0073]); 
“all public databases,” ([0073]); 
“a proprietary database specific to the searching entity,” ([0073]); or 
“any combination of databases,” ([0073]).


                                                            Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         














                                                        Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 24, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153